FILED
                                                                                  Apr 12 2017, 9:40 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEY FOR APPELLANT
      Jonathan R. Deenik
      Greenwood, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      C.H.,                                                      April 12, 2017
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 29A05-1607-PO-1625
              v.                                                 Appeal from the Hamilton Circuit
                                                                 Court
      A.R.,                                                      The Honorable Paul A. Felix,
      Appellee-Respondent.                                       Judge
                                                                 The Honorable Todd L. Ruetz,
                                                                 Magistrate
                                                                 Trial Court Cause No.
                                                                 29C01-1504-PO-2994



      Pyle, Judge.


[1]   C.H. (“Grandmother”) appeals the trial court’s order that dismissed her

      protective order petition and its ex parte protective order that she sought against

      A.R. (“Mother”) for the protection of Mother’s son, H.L. (“Son”).

      Grandmother also appeals the trial court’s order granting Mother’s petition for

      attorney fees. Grandmother argues that the trial court erred by dismissing her

      Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                     Page 1 of 22
      protective order petition based on a finding that she lacked standing to file it

      and by ordering her to pay Mother’s attorney fees based on a finding of bad

      faith. Finding no error, we affirm the trial court’s order dismissing

      Grandmother’s petition and its order granting Mother’s request for attorney

      fees.


[2]   We affirm.


                                                      Issues
              1. Whether the trial court erred by dismissing Grandmother’s
              petition for a protective order.

              2. Whether the trial court erred by granting Mother’s request for
              attorney fees.

                                                       Facts
[3]   Before delving into the facts, we pause to note that the record on appeal—most

      notably Grandmother’s Appellant’s Appendix—is scant in content, resulting in

      limited available facts. Contrary to Indiana Appellate Rule 50, Grandmother

      has failed to include in her Appellant’s Appendix the vast majority of

      “pleadings and other documents from the Clerk’s Record” that were part of this

      protective order proceeding. For example, she has failed to include a copy of

      her petition for a protective order that explained the basis or allegations

      supporting the petition. She also has failed to include the trial court’s ex parte

      protection order. There were other pleadings filed and orders entered during

      the course of this proceeding—including a transfer of the case to Grant County

      and then a re-transfer back to Hamilton County—and Grandmother has not


      Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 2 of 22
      included these pleadings in her Appendix. Additionally, as part of the hearings

      in this case, the trial court took judicial notice of the records from other

      proceedings involving Mother and Grandmother; however, these records have

      not been included in the record on appeal. Grandmother’s failure to include

      these documents has required us to rely mainly upon the chronological case

      summary and the trial court’s order on attorney fees to piece together the

      relevant facts of this case.1


[4]   We now turn to the facts most favorable to the judgment. Mother is the mother

      of Son, who was born in September 1999. Mother was granted physical and

      legal custody of Son by a Grant Superior Court in a paternity proceeding filed

      in January 2000 under cause number 27D02-0001-JP-21 (“Grant County

      paternity case”). The father of Son is deceased.2 Grandmother, who is the

      paternal grandmother of Son, obtained grandparent visitation rights after she

      intervened in the Grant County paternity case. The Grant Superior Court

      granted Grandmother and her husband visitation with Son for eight hours every

      other Saturday.


[5]   In April 2015, Mother and Son, who was sixteen years old at that time, were

      living in Hamilton County. On April 12, 2015, “an altercation occurred”




      1
       Moreover, contrary to Appellate Rule 46(A)(6)(a), Grandmother’s recitation of some facts are not
      “supported by page references to the Record on Appeal or Appendix[.]”
      2
          The record on appeal does not reveal when father died.


      Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                      Page 3 of 22
      between Mother and Grandmother, and Son “attempted to intervene in the

      altercation.” (App. 9).


[6]   Subsequently, the State charged Mother with multiple charges, including

      battery against Grandmother and against Son, under cause number 29D03-

      1504-F6-3420 (“Hamilton County criminal case”). The trial court in the

      Hamilton County criminal case issued a no-contact order for Grandmother’s

      protection, but it did not issue an order pertaining to Son. Additionally, the

      Department of Child Services (“DCS”) investigated the incident. DCS “did not

      seek to detain or remove [Son] from Mother’s care” nor did it file a child in

      need of services (“CHINS”) petition. (App. 10). Nevertheless, Grandmother

      kept Son in her care and did not return him to Mother.


[7]   On April 17, 2015, Grandmother filed, in Hamilton Circuit Court, a petition for

      a protective order against Mother on behalf of Son (“Hamilton County

      protective order case”).3 It is this petition that is at issue in this appeal. In her

      petition, Grandmother “reported the child’s residence as the grandmother’s

      residence” and did not inform the court that Mother had obtained custody of

      Son pursuant to a court order in the Grant County paternity case. (App. 10).

      That same day, the trial court issued an ex parte order for protection. The order

      “required Mother to stay away from . . . [G]randmother’s residence where

      [Son] was located and stay away from [his] school.” (App. 11).



      3
       We are unaware of the exact allegations in the petition for the protective order because Grandmother did
      not include a copy of her petition in her Appendix. The details regarding the petition are found in the trial
      court’s attorney fee order.

      Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                          Page 4 of 22
[8]   A few days later, on April 20, 2015, Grandmother filed an emergency petition

      for the appointment of guardianship over Son. She filed this motion in

      Hamilton Superior Court under cause number 29D03-1504-GU-45 (“Hamilton

      County guardianship case”). In her petition, Grandmother did not inform the

      court that “Mother had been granted sole legal and physical custody of [Son]”

      in the Grant County paternity case. (App. 11).


[9]   Immediately thereafter, Mother, who was then represented by counsel, filed

      petitions—in both Grant County and Hamilton County—in an effort to get Son

      back in her care. Specifically, Mother filed, in the Grant County paternity case,

      a “Motion for Sheriff Assistance for Immediate Return of Child to Hamilton

      County,” a “Motion to Suspend Grandparent Visitation,” and a “Motion to

      Transfer to Hamilton County.” (App. 11).4 In this Hamilton County protective

      order case, Mother filed a motion to dismiss the ex parte protection order, or, in

      the alternative, a request for an immediate hearing. Additionally, Mother filed,

      in the Hamilton County guardianship case, a motion to dismiss Grandmother’s

      guardianship petition “due to the fact that a matter between the parties and

      [Son] was already pending” in the Grant County paternity case. (App. 11). In

      this motion, Mother alleged that Grandmother had “[e]ffectively stripped

      Mother of custody by denying her, as a custodial parent, the ability to contact

      and parent her child.” (App. 11-12).




      4
          Mother also filed a motion for attorney fees.


      Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 5 of 22
[10]   On April 28, 2015, the trial court in the Hamilton County guardianship case,

       held a hearing and then entered an order dismissing Grandmother’s

       guardianship petition. The trial court’s dismissal was “due to the Grant

       Superior Court having custody jurisdiction over [Son] by its paternity case.”

       (App. 12). After the dismissal, Grandmother “continued with the Ex Parte

       Order for Protection and did not return [Son] to Mother’s care.” (App. 12).


[11]   The following day, the Hamilton Circuit Court transferred jurisdiction of this

       Hamilton County protective order case to the Grant Superior Court for a

       hearing in conjunction with the Grant County paternity case. Grandmother

       then filed a petition to modify custody in that paternity case.


[12]   Thereafter, on May 6, 2015, following an agreement reached in a telephonic

       attorney conference, the Grant Superior Court transferred the paternity case to

       Hamilton County under cause number 29C01-1505-JP-659 (“Hamilton County

       paternity case”) and transferred the protective order case back under its original

       Hamilton County cause number. Grandmother continued to maintain control

       over Son.


[13]   Meanwhile, on September 25, 2015, Mother was acquitted, following a jury

       trial, of the battery charge against Son and convicted of the battery charge

       against Grandmother. Grandmother “continued to deprive Mother of custody

       over [Son] by the Ex Parte Order for Protection.” (App. 13).


[14]   Immediately thereafter, on September 28, 2015, Mother filed a pro se motion to

       dismiss the ex parte protective order and a request for a hearing in this

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 6 of 22
       Hamilton County protective order case. Grandmother filed a response,

       contending that Mother’s motion should be denied without a hearing because

       Mother had not filed her request for a hearing within thirty days of the ex parte

       order.


[15]   On February 10, 2016, the trial court held a hearing on Mother’s motion to

       dismiss. At the beginning of the hearing, the trial court advised that it had

       reviewed the motions filed in the Grant County paternity case that were

       transferred to and pending in the Hamilton County paternity case. The trial

       court also took judicial notice of the records from Mother’s Hamilton County

       criminal proceeding and the Hamilton County guardianship case. 5


[16]   The trial court asked the parties to provide legal arguments as to whether

       Grandmother had standing under the protective order statute to seek a

       protective order for Son and whether the trial court had jurisdiction to enter an

       ex parte protective order. In response, Mother argued that she had had “sole

       custody” of Son since 2000, that Grandmother had filed the petition for the

       protective order after DCS had investigated and “unsubstantiated” any claim

       against Mother, and that Grandmother had misstated Son’s residence on the

       petition by stating that Son lived with Grandmother. (Tr. 8, 10).




       5
         The records from these proceedings were not introduced as exhibits and have not been included in the
       record on appeal. We note that our supreme court, in Horton v. State, 51 N.E.3d 1154 (Ind. 2016), has
       discussed judicial notice under Indiana Evidence Rule 201 and the best practice for a trial court when taking
       judicial notice of a court record or file.

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                         Page 7 of 22
[17]   Grandmother acknowledged that DCS had not filed a CHINS petition and had

       not sought any court intervention to place Son with Grandmother.

       Grandmother, however, argued that she had standing to file a protective order

       on behalf of Son “because she [wa]s his grandmother and she was there to

       witness the events that occurred.” (Tr. 9).


[18]   The trial court expressed its concern that Grandmother did not have standing

       and had sought the protective order “to bootleg around the intervention of

       police, CPS, guardianship, [and the] custody order on an ex parte basis[.]” (Tr.

       13). The trial court also noted that, under the protective order statute—

       INDIANA CODE § 34-26-5-2(b)—only “a parent, a guardian, or another

       representative” is authorized to file a petition for a protective order on behalf of

       a minor. (Tr. 16).


[19]   Grandmother then asserted that she had standing to file a petition for a

       protective order on behalf of Son because she could be considered “another

       representative” under the protective order statute. She did not, however,

       provide any legal argument as to why she would fit into that category.


[20]   The trial court noted that there was only one definition of “representative”

       found in Title 34 of the INDIANA CODE. Specifically, the trial court referred to

       INDIANA CODE § 34-6-2-130 and the definition in INDIANA CODE § 34-18-2-25,

       which provides that a representative “means the spouse, parent, guardian,

       trustee, attorney, or other legal agent . . . .” 6 The trial court gave Grandmother

       6
           This definition is contained in the Article pertaining to medical malpractice.


       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017            Page 8 of 22
       the opportunity to provide an alternative definition of representative that would

       be applicable to this protective order proceeding, but Grandmother’s attorney

       stated that he had “not ever researched that” and “would need additional

       time[.]” (Tr. 17). Using the statutory definition as a reference, the trial court

       determined that the protective order statute contemplated that “another

       representative” would be someone who was a “legal representative” of the

       minor. (Tr. 17). The trial court then orally ordered that Son should be returned

       to Mother, and it dismissed the ex parte protection order, noting that “to leave

       the protection order in place is essentially leaving an unemancipated minor

       child with someone who has no legal custody or entitled to their care and

       control[.]” (Tr. 17).


[21]   At the end of the hearing, Mother told the trial court that she was seeking

       reimbursement of the attorney fees she had incurred in relation to the ex parte

       order. The trial court acknowledged that Mother had previously requested

       those fees in a petition but informed her that it could not hear argument on that

       issue at that time. That same day, the trial court entered a general written

       order, granting Mother’s motion to dismiss the petition for a protective order

       and terminating the ex parte protective order.


[22]   Thereafter, Mother filed a motion to correct error, in which she argued that

       “she was entitled to attorney fees under IC [§] 34-52-1-1.” (App. 14). The trial

       court interpreted Mother’s motion as a request for a hearing on the attorney fees

       issue, and it held an attorney fee hearing on May 8, 2016. At this hearing,

       Mother appeared pro se, and Grandmother was represented by counsel.

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 9 of 22
[23]   During this hearing, the trial court took judicial notice of the records from this

       Hamilton County protective order case and the Hamilton County guardianship

       case. Mother requested $5,323.00 in attorney fees and presented receipts for

       payments made to her attorneys who represented her at the beginning of the

       proceeding. When the trial court asked Grandmother if she had any objection

       to the receipts, her attorney stated, “[i]f they’re being admitted for the purpose

       of that’s what [Mother] claimed she’s paid to [her attorneys], I don’t have an

       objection.” (Tr. 27).


[24]   Subsequently, on June 14, 2016, the trial court entered an order, granting

       Mother’s motion for attorney fees based on INDIANA CODE § 34-52-1-1, the

       General Recovery Rule. The trial court found, in relevant part, that

       Grandmother had litigated in bad faith. The trial court ordered Grandmother

       to pay $5,323.00 of Mother’s attorney fees. Grandmother now appeals.


                                                     Decision
[25]   Grandmother argues that the trial court erred by: (1) dismissing her petition for

       a protective order and terminating the ex parte protective order; and (2)

       granting Mother’s request for attorney fees. We will address each argument in

       turn.


[26]   Before we address Grandmother’s arguments, we note that Mother did not file

       an appellee’s brief. When an appellee fails to submit an appellate brief, “‘we

       need not undertake the burden of developing an argument on the [A]ppellee’s

       behalf.’” Front Row Motors, LLC v. Jones, 5 N.E.3d 753, 758 (Ind. 2014) (quoting

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 10 of 22
       Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006)). Rather, “‘we

       will reverse the trial court’s judgment if the appellant’s brief presents a case of

       prima facie error.’” Id. (quoting Trinity Homes, 848 N.E.2d at 1068). “Prima

       facie error in this context is defined as, at first sight, on first appearance, or on

       the face of it.” Id. (internal quotation marks and citation omitted).


       1. Dismissal of Ex Parte Protective Order


[27]   We first address Grandmother’s challenge to the trial court’s dismissal of the ex

       parte protective order against Mother. Grandmother argues that the trial court

       erred by interpreting the meaning of “another representative” contained in the

       protective order statute, INDIANA CODE § 34-26-5-2(b). Specifically,

       Grandmother contends that the trial court erred by applying the definition of

       “representative” contained in Title 34 and by determining that Grandmother

       lacked standing to petition for a protective order on behalf of Son.


[28]   Thus, we are called upon to review and interpret provisions of the protective

       order statute. “Statutory interpretation is a ‘pure question of law,’ which we

       review de novo.” J.D.M. v. State, 68 N.E.3d 1073, 1077 (Ind. 2017) (quoting N.L.

       v. State, 989 N.E.2d 773, 777 (Ind. 2013)). See also Parkhurst v. Van Winkle, 786
N.E.2d 1159, 1160 (Ind. Ct. App. 2003) (explaining that “where, as here, the

       sole issue presented is the interpretation of a statute, we review the trial court’s

       legal conclusions de novo”). “‘Our first task when interpreting a statute is to

       give its words their plain meaning,’ considering the text and structure of the

       statute as a whole.” J.D.M., 68 N.E.3d at 1077 (quoting ESPN, Inc. v. Univ. of


       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 11 of 22
       Notre Dame Police Dep’t, 62 N.E.3d 1192, 1195 (Ind. 2016)). “Under the rules of

       statutory construction, when construing a statute, the legislature’s definition of

       a word binds us.” Youngblood v. Jefferson Cty. Div. of Family & Children, 838
N.E.2d 1164, 1171 (Ind. Ct. App. 2005), trans. denied.


[29]   “Civil protective orders are governed by the Indiana Civil Protection Order Act

       (“CPOA”)[.]” Costello v. Zollman, 51 N.E.3d 361, 364 (Ind. Ct. App. 2016),

       trans. denied. See IND. CODE §§ 34-26-5-1 et seq. Our legislature has explained

       that the CPOA “shall be construed to promote the . . . (1) protection and safety

       of all victims of domestic or family violence in a fair, prompt, and effective

       manner; and (2) prevention of future domestic and family violence.” I.C. § 34-

       26-5-1.


[30]   “‘Generally, a trial court has discretion to grant protective relief according to

       the terms of the CPOA.’” Costello, 51 N.E.3d at 367 (quoting A.N. v. K.G., 10
N.E.3d 1270, 1271 (Ind. Ct. App. 2014)). Under the CPOA, certain individuals

       are authorized to file a protective order petition on behalf of a child.

       Specifically, INDIANA CODE § 34-26-5-2(b) provides that “[a] parent, a

       guardian, or another representative may file a petition for an order for protection

       on behalf of a child against a . . . family or household member who commits an

       act of domestic or family violence[.]” (Emphasis added).


[31]   It is undisputed that Grandmother was neither a parent nor a guardian of Son

       at the time she filed a petition for a protective order on Son’s behalf. The trial

       court determined that Grandmother did not qualify as “another representative”


       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 12 of 22
       and was, therefore, not authorized to file a petition on Son’s behalf. In so

       doing, the trial court referred to the definition of “representative” contained in

       Title 34 of the INDIANA CODE. Specifically, Article 6 of Title 34 contains the

       definitions applicable to Title 34. INDIANA CODE § 34-6-2-130 provides that the

       term, “representative,” “for purposes of IC 34-18, has the meaning set forth in

       IC [§] 34-18-2-25[,]” which then defines the term as “the spouse, parent,

       guardian, trustee, attorney, or other legal agent of the patient.”


[32]   On appeal, Grandmother argues that the trial court erred by applying the

       definition of “representative” found in INDIANA CODE § 34-18-2-25 because the

       definition applied to medical malpractice proceedings and not to protective

       order proceedings.


[33]   Based on a review of the record on appeal, it appears that the trial court did not

       strictly apply this definition but, instead, used it as a reference point for

       determining the plain meaning of the term as used in the protective order

       statute. During the protective order hearing, the trial court noted that this

       definition of representative was the only definition contained in Title 34. The

       trial court also gave Grandmother the opportunity to provide an alternative

       definition of representative that would be applicable to this protective order

       proceeding, but she did not do so. Using the definition as a reference, the trial

       court determined that the protective order statute contemplated that “another

       representative” would be someone who was a “legal representative[.]” (Tr. 17).




       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 13 of 22
[34]   It is unclear why the legislature defined “representative” in Title 34 for its use in

       the medical malpractice statutes but did not specifically do so in relation to the

       protective order statute’s use of “another representative.” Nevertheless, we do

       not find any error in the trial court’s use of the definition in INDIANA CODE §

       34-18-2-25 as a reference point when determining the plain meaning of

       “another representative” in the protective order statute. See I.C. § 34-6-1-1

       (providing that, “[e]xcept as otherwise provided, the definitions in this article

       apply throughout this title”). Furthermore, our supreme court has explained

       that under the rule of statutory construction of noscitur a sociis—which means “it

       is known by its associates”—the “meaning of doubtful words may be

       determined by reference to their relationship with other associated words and

       phrases.” ESPN, 62 N.E.3d at 1198 & 1198 n.5 (quoting BLACK’S LAW

       DICTIONARY 1224 (10th ed. 2014)). See also Day v. State, 57 N.E.3d 809, 814

       (Ind. 2016) (explaining that, under noscitur a sociis, “if a statute contains a list,

       each word in that list should be understood in the same general sense”). Here,

       INDIANA CODE § 34-26-5-2(b) lists “another representative” in conjunction with

       “a parent” or “a guardian[,]” both of which have a legal right or relationship to

       the child; thus, the meaning of that term should be determined by these words

       that surround it. Considering the text and structure of the protective order

       statute as a whole, we conclude that the trial court did not err when it

       determined that Grandmother was not authorized to file a petition for a

       protective order on behalf of Son because she was not considered as “another

       representative.”


       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017    Page 14 of 22
       2. Attorney Fees


[35]   Lastly, we turn to Grandmother’s argument that the trial court erred by

       granting Mother’s request for attorney fees.


[36]   A trial court’s decision to award or deny attorney fees is “in the exercise of a

       sound discretion, and in the absence of an affirmative showing of error or abuse

       of discretion we must affirm [the trial court’s] order.” Malachowski v. Bank One,

       Indpls., N.A., 682 N.E.2d 530, 533 (Ind. 1997) (quoting Zaring v. Zaring, 219 Ind.
514, 39 N.E.2d 734, 737 (1942)), reh’g denied. As we review Grandmother’s

       challenge to the trial court’s order awarding attorney fees, we observe that the

       trial court entered written findings and conclusions under Indiana Trial Rule

       52(A) sua sponte. Where the trial court has entered such findings and

       conclusions, we apply a two-tiered standard of review. See Marion Cty. Auditor

       v. Sawmill Creek, LLC, 964 N.E.2d 213, 216 (Ind. 2012). “We first determine

       whether the evidence supports the findings and then whether the findings

       support the judgment.” Id. We “shall not set aside the findings or judgment

       unless clearly erroneous.” Ind. Trial Rule 52(A). When determining whether a

       finding or judgment is clearly erroneous, we may neither reweigh the evidence

       nor reassess the credibility of the witnesses. Sawmill Creek, 964 N.E.2d at 216.

       “The evidence is viewed in the light most favorable to the judgment, and we

       will defer to the trial court’s factual findings if they are supported by the

       evidence and any legitimate inferences therefrom.” Id. at 216-17. A trial

       court’s legal conclusions, however, are reviewed de novo. Id.



       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 15 of 22
[37]   “Generally, Indiana has consistently followed the American Rule in which both

       parties generally pay their own fees.” Dunno v. Rasmussen, 980 N.E.2d 846,

       849-50 (Ind. Ct. App. 2012) (citing Loparex, LLC v. MPI Release Techs., LLC, 964
N.E.2d 806, 815-816 (Ind. 2012)). “In the absence of statutory authority or an

       agreement between the parties to the contrary—or an equitable exception—a

       prevailing party has no right to recover attorney fees from the opposition.” Id.


[38]   Here, the trial court granted Mother’s request for attorney fees pursuant to

       INDIANA CODE § 34-52-1-1, which is known as the General Recovery Rule.7

       We have explained our standard of review for this statute as follows:


                The trial court’s decision to award attorney fees under § 34-52-1-1
                is subject to a multi-level review: the trial court’s findings of facts
                are reviewed under the clearly erroneous standard and legal
                conclusions regarding whether the litigant’s claim was frivolous,
                unreasonable, or groundless are reviewed de novo. Purcell v. Old
                Nat. Bank, 972 N.E.2d 835, 843 (Ind. 2012). Finally, the trial
                court’s decision to award attorney fees and any amount thereof is
                reviewed for an abuse of discretion. Id. A trial court abuses its
                discretion if its decision clearly contravenes the logic and effect of
                the facts and circumstances or if the trial court has misinterpreted
                the law. Id.

       Dunno, 980 N.E.2d at 851.




       7
        Grandmother argues that the trial court erred by awarding attorney fees to Mother under INDIANA CODE §
       34-26-5-9, and she contends that it is unclear under what authority the trial court awarded attorney fees. We
       disagree. It is clear from the record on appeal that the trial court awarded attorney fees pursuant to INDIANA
       CODE § 34-52-1-1. Therefore, we will review the trial court’s award of attorney fees under INDIANA CODE §
       34-52-1-1.

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                        Page 16 of 22
[39]   The General Recovery Rule, INDIANA CODE § 34-52-1-1(b), provides as

       follows:


               In any civil action, the court may award attorney’s fees as part of
               the cost to the prevailing party, if the court finds that either party:

                        (1) brought the action or defense on a claim or defense that
                        is frivolous, unreasonable, or groundless;

                        (2) continued to litigate the action or defense after the
                        party’s claim or defense clearly became frivolous,
                        unreasonable, or groundless; or

                        (3) litigated the action in bad faith.

       (Emphasis added).

[40]   The trial court awarded attorney fees to Mother after finding that Grandmother

       had acted in bad faith. “Bad faith is demonstrated where the party presenting

       the claim is affirmatively operating with furtive design or ill will.” Dunno, 980
N.E.2d at 851 (citing SJS Refractory Co., LLC v. Empire Refractory Sales, Inc., 952
N.E.2d 758, 770 (Ind. Ct. App. 2011)).


[41]   In regard to its determination of bad faith, the trial court made the following

       relevant findings:

               7. On April 17, 2015, [Grandmother] filed a Petition for an
               Order for Protection against Mother in favor of [Son]. In the
               Petition, [G]randmother reported the child’s residence as the
               grandmother’s residence . . . . The grandmother also failed to
               disclose that Mother is the custodial parent of the child as
               ordered by the Grant Superior Court No. 2 under cause number
               27D0[2]-0001-JP-0021 or that [G]randmother had limited rights

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017    Page 17 of 22
        of [grand] parenting time with the child in that cause. The
        disclosure of such important information, consistent with IC [§]
        34-26-5-5, was required under paragraph 4 of the Petition for an
        Order for Protection which [G]randmother signed under oath.
        Paragraph 4 specifically requests “Please list all (divorce,
        protection orders, paternity, guardianship, criminal, juvenile,
        civil) involving the Respondent, yourself, or a child you have
        with the Respondent (attach additional sheets of paper if necessary).”
        The only disclosure the grandmother made was a CPS case
        number pending in Hamilton County. Additionally, there was
        no effort to comply with Trial Rule 65(B) of the Indiana Rules of
        Trial Procedure in effect[] circumventing a custody order and
        restraining Mother from her child without notice to Mother.

                                               *****

        9. After securing the Ex Parte Order for Protection, the
        grandmother . . . filed a Verified Petition for Emergency
        Appointment of Temporary Guardian on April 20, 2015 under
        cause number 29D03-1504-GU-045. [Grandmother] did not
        allege in [her] Verified Petition that Mother had been granted
        sole legal and physical custody of the child under 27D02-0001-
        JP-0021. [Grandmother] knew the cause existed because [she]
        had intervened in that cause and [had] been granted grandparent
        visitation rights to the child. Notably, [Grandmother] filed the
        guardianship in Hamilton County recognizing the child’s
        residence to be in Hamilton County but [G]randmother did not
        disclose the child’s residence in Hamilton County in the Petition
        for an Order for Protection.

                                               *****

        13. Following a hearing on the PETITION FOR
        EMERGENCY APPOINTMENT OF TEMPORARY
        GUARDIAN on April 28, 2015, under 29D03-1504-GU-045,
        Mother’s request to dismiss the guardianship was granted due to
        the Grant Superior Court having custody jurisdiction over the
        child by its paternity case. Despite this dismissal, [Grandmother]

Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 18 of 22
        continued with the Ex Parte Order for Protection and did not
        return the child to Mother’s care.

                                               *****

        21. From April 17, 2015, when the Ex Parte Order was entered,
        to February 10, 2016, when the Ex Parte Order was dismissed,
        almost ten (10) months transpired during which time
        [Grandmother] kept the child from Mother with no order
        granting [Grandmother] custody and deprived Mother of her
        custody of the child as ordered by the Grant Superior Court No.
        2.

                                               *****

        24. The court finds that [Grandmother] secured the Ex Parte
        Order for Protection surreptitiously by failing to disclose to the
        court pertinent information regarding the child’s residence and
        Mother’s custody of the child, by failing to disclose the Grant
        Superior Court’s jurisdiction over the child, and the limited
        grandparent visitation rights afforded by the Grant Superior
        Court. Such information regarding the Grant Superior Court’s
        jurisdiction was also omitted from [Grandmother’s] PETITION
        FOR EMERGENCY APPOINTMENT OF TEMPORARY
        GUARDIAN filed in Hamilton County under 29D03-1504-GU-
        045. [Grandmother was] advised by the court’s ruling in 29D03-
        1504-GU-045 as early as April 28, 2015 that the Grant Superior
        Court No. 2 had jurisdiction over issues pertaining to the child’s
        custody. Notwithstanding, [Grandmother] continued to deprive
        Mother of her custody of the child under the effect of the Ex
        Parte Order for Protection by seeking to vacate the hearing on
        Mother’s request to dismiss it. [She] sought to do so on
        procedural grounds so as not to address the merits of [her]
        Petition for an Order of Protection even after Mother was found
        innocent of the charges against [Son].

        25. The Ex Parte Order for Protection was not a custody order
        granting [Grandmother] custody of [Son]. . . .

Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017   Page 19 of 22
                                                        *****

                  29. The court finds that the acts and omissions of
                  [Grandmother] in securing the Ex Parte Order for Protection
                  without disclosing information as to the custody of the child and
                  the continued pursuit of the Ex Parte Order for Protection in
                  deprivation of Mother’s custody rights constitutes bad faith. The
                  court finds that [Grandmother’s] actions to be more than bad
                  judgment or mere negligence. The grandmother demonstrated a
                  consciousness of wrongdoing by failing to provide pertinent
                  information to the court, by ignoring procedural due process, by
                  attempting to avoid a trial on the merits of her petition, and by
                  pursuing the matter when it became clear that jurisdiction over
                  matters of the child’s custody belonged in the paternity case.
                  Grandmother disregarded Mother’s inherent, court ordered, and
                  constitutional right to the custody of her child. Grandmother did
                  so believing her protection of the child justified [G]randmother’s
                  means of doing so. In this same regard, the court finds the
                  grandmother’s testimony, that she simply followed the advice of
                  others to file for an order for protection, and did so as directed by
                  Prevail, to be reprehensible and unjustifiable.8

       (App. 15, 16) (emphasis and footnote in original).


[42]   Grandmother contends that the trial court erred by awarding attorney fees

       based upon her failure to disclose Son’s address and Mother’s court-ordered

       custody. She does not deny that she failed to disclose certain information on

       her petition for the protective order. Instead, she argues that the petition does

       not specifically request information relating to a custody order. 9 She also

       suggests that the trial court’s findings are insufficient to support an award of


       8
           Prevail is a victim advocacy agency.
       9
           Again, Grandmother has not included a copy of her petition in her Appendix.


       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017         Page 20 of 22
       attorney fees because there was no specific finding that her failure to disclose

       information was done with ill will or a furtive design.


[43]   Grandmother seems to argue that the trial court should not have found that she

       acted in bad faith because her petition for the protective order was done merely

       to protect or shield Son. The trial court, however, determined that

       Grandmother had effectively used the ex parte protective order as a sword by

       depriving Mother of her “inherent, court ordered, and constitutional right to the

       custody of her child.” (App. 16). We will not reweigh the trial court’s

       assessment of evidence or credibility of the witnesses. See Sawmill Creek, 964
N.E.2d at 216. Additionally, the trial court entered findings describing

       Grandmother’s actions that it considered when determining bad faith, and it

       was not necessary for the trial court to use the definitional words of bad faith,

       i.e., ill will or furtive design, in addition to its specific finding of bad faith.

       Moreover, our review of the trial court’s order reveals that the trial court’s

       finding of bad faith was not based solely on Grandmother’s failures to disclose

       information on her initial petition. Instead, the trial court took into

       consideration Grandmother’s actions and omissions during the course of this

       proceeding, especially Grandmother’s continued act of depriving Mother of

       custody of Son. Because the trial court’s findings support its determination of

       bad faith, we conclude that the trial court did not abuse its discretion and affirm

       the trial court’s award of attorney fees pursuant to INDIANA CODE § 34-52-1-1.




       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017      Page 21 of 22
       See, e.g., SJS Refractory, 952 N.E.2d at 770 (affirming a trial court’s award of

       attorney fees where the court’s findings demonstrated bad faith).10


[44]   Affirmed.


       Baker, J., and Mathias, J., concur.




       10
         Grandmother also contends that even if the trial court did not err by awarding attorney fees to Mother, the
       amount of the award was an abuse of discretion because Mother did not introduce an itemized statement of
       her fees paid. Grandmother, however, has waived any such argument because she made no such objection
       during the hearing. Indeed, when Mother presented receipts for payments made to her attorneys who
       represented her at the beginning of the protective order proceeding, the trial court asked Grandmother if she
       had any objection to the receipts, and Grandmother’s attorney stated, “[i]f they’re being admitted for the
       purpose of that’s what [Mother] claimed she’s paid to [her attorneys], I don’t have an objection.” (Tr. 27).

       Court of Appeals of Indiana | Opinion 29A05-1607-PO-1625 | April 12, 2017                       Page 22 of 22